               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

NETCHOICE, LLC d/b/a NETCHOICE, a
501(c)(6) District of Columbia organization; and
COMPUTER & COMMUNICATIONS                            Civil Action No.
INDUSTRY ASSOCIATION d/b/a CCIA, a                   4:21-cv-00220-RH-MAF
501(c)(6) non-stock Virginia corporation,

      Plaintiffs,

v.

ASHLEY BROOKE MOODY, in her official
capacity as Attorney General of the State of
Florida; JONI ALEXIS POITIER, in her official
capacity as Commissioner of the Florida
Elections Commission; JASON TODD ALLEN,
in his official capacity as Commissioner of the
Florida Elections Commission; JOHN MARTIN
HAYES, in his official capacity as
Commissioner of the Florida Elections
Commission; KYMBERLEE CURRY SMITH,
in her official capacity as Commissioner of the
Florida Elections Commission; and PATRICK
GILLESPIE, in his official capacity as Deputy
Secretary of Business Operations of the Florida
Department of Management Services,

     Defendants.
_________________________________

                    PLAINTIFFS’ UNDERTAKING IN SUPPORT
                        OF PRELIMINARY INJUNCTION

      Plaintiffs, NetChoice, LLC, and Computer & Communications Industry

Association (collectively, “Plaintiffs”), in consideration of the Court’s Order
granting preliminary injunctive relief in this action (ECF No. 113), agree to pay up

to $1,000 for costs and damages sustained by a party found to have been

wrongfully enjoined.

                                          Respectfully submitted,


                                          /s/ Glenn Burhans, Jr.

Ilana H. Eisenstein (pro hac vice)        Glenn Burhans, Jr.
Ben C. Fabens-Lassen (pro hac vice)       Florida Bar No. 0605867
Danielle T. Morrison (pro hac vice)       Douglas L. Kilby
Jonathan Green (pro hac vice)             Florida Bar No. 0073407
DLA PIPER LLP (US)                        Bridget Smitha
One Liberty Place                         Florida Bar No. 0709581
1650 Market Street, Suite 5000            Christopher R. Clark
Philadelphia, PA 19103-7300               Florida Bar No. 1002388
Phone: 215-656-3300                       STEARNS WEAVER MILLER
Fax: 215-656-3301                         WEISSLER ALHADEFF &
Email: ilana.eisenstein@dlapiper.com      SITTERSON, P.A.
ben.fabens-lassen@dlapiper.com            Highpoint Center
danielle.morrison@dlapiper.com            106 East College Avenue, Suite 700
jonathan.green@dlapiper.com               Tallahassee, FL 32301
                                          Phone: (850) 580-7200
                                          Email: dkilby@stearnsweaver.com
                                          gburhans@stearnsweaver.com
                                          bsmitha@stearnsweaver.com
                                          crclark@stearnsweaver.com

Christopher G. Oprison                    Lauren Gallo White (pro hac vice)
Florida Bar No. 0122080                   Meng Jia Yang (pro hac vice)
J. Trumon Phillips                        WILSON SONSINI GOODRICH &
Florida Bar No. 84568                     ROSATI, P.C.
DLA PIPER LLP (US)                        One Market Plaza
200 South Biscayne Blvd., Suite 2500      Spear Tower, Suite 3300
Miami, Florida 33131                      San Francisco, CA 94105
Phone: 305-423-8500                       Phone: (415) 947-2000
Fax: 305-675-6366                         Email: lwhite@wsgr.com
Email: chris.oprison@dlapiper.com        mjyang@wsgr.com
trumon.phillips@dlapiper.com
sheila.hall@dlapiper.com

Peter Karanjia (pro hac vice)            Brian M. Willen
James J. Halpert (pro hac vice)          (pro hac vice)
DLA PIPER LLP (US)                       Steffen N. Johnson
500 Eighth Street, NW                    (pro hac vice)
Washington, DC 20004                     WILSON SONSINI GOODRICH &
Phone: 202-799-4000                      ROSATI, P.C.
Fax: 202-799-5000                        1700 K St NW
Email: peter.karanjia@dlapiper.com       Washington, DC 20006
jim.halpert@dlapiper.com                 Phone: (202) 973-8800
                                         Email: bwillen@wsgr.com
                                         sjohnson@wsgr.com

Attorneys for Plaintiff NetChoice, LLC   Attorneys for Plaintiff Computer &
                                         Communications Industry Association


                        CERTIFICATE OF SERVICE

      Counsel certifies that the foregoing document was electronically served on

all counsel of record via the CM/ECF system on this 30th day of June, 2021.



                                         Respectfully submitted,


                                         /s/ Glenn Burhans, Jr.
